Exhibit 10.2
FORM OF
PHH CORPORATION
MANAGEMENT INCENTIVE PLAN
AWARD NOTICE
     This Award Notice is delivered by PHH Corporation, a Maryland corporation
(the “Company”), to                                          (the “Grantee”).
Upon and subject to the terms and conditions below and the terms and conditions
of the PHH Corporation Management Incentive Plan (as amended from time to time,
the “MIP”) adopted pursuant to the PHH Corporation Amended and Restated 2005
Equity and Incentive Plan (as amended from time to time, the “2005 EIP”), the
Company hereby awards to Grantee a cash incentive bonus (the “Award”) payable as
follows:

A.   Plan Year (to which the Award relates) means: January 1,
                     through December 31,                     .   B.   Target
Amount (to which the Award relates) means:
                                        .   C.   Plan Year Performance Goal (to
which the Award relates) means:                                         .   D.  
Amount Payable: Subject to the MIP, the 2005 EIP, and the other terms of this
Award, upon certification by the Committee (as defined in the MIP) that the
Company’s Plan Year Performance Goal exceeds the amount corresponding to the
applicable level set forth in the table below, Grantee shall be entitled to
receive a cash payment equal to the Maximum Payout Percentage set forth in the
table below corresponding to the level of attainment certified by the Committee
multiplied by Grantee’s Target Amount set forth above.

          Plan Year Performance Goal   Level   Maximum Payout Percentage
 
  Outstanding    
 
  Exceeds    
 
  Plan    
 
  95% of Plan    
 
  90% of Plan    
 
  Not Meeting Plan    

    The Maximum Payout Percentage for a level of achievement of the Plan Year
Performance Goal as certified by the Committee that is between the levels set
forth in the table above and is above the “Plan” level will be determined based
on straight-line interpolation. There will be no interpolation for performance
below the “Plan” level. No payment will be made in excess of the Maximum Payout
Percentage at the “Outstanding” level.   E.   Vesting and Payment: Unless
contrary to applicable law and except as provided in Paragraph F below, the
Grantee will only become vested in the Award if the Grantee is employed by the
Company or an Affiliate (as defined in the MIP) on the date the Committee
certifies the level of achievement of the Plan Year Performance Goal. Except as
provided in Paragraph F below, if the Committee does not certify the level of
achievement of the Plan Year Performance Goal, or if the Grantee is not an
employee of the Company or an Affiliate on the date, if any, that such
certification occurs, no amount will be payable pursuant to this Award. Any
vested Award amount will be paid within thirty (30) days following certification
by the Committee, but no later than December 31 of the year immediately
following the Plan Year.

 



--------------------------------------------------------------------------------



 



F.   Change in Control: If Grantee is employed by the Company or an Affiliate on
the date a Change in Control (as defined in the 2005 EIP) occurs and before the
Award is vested (whether or not such Change in Control occurs during the Plan
Year), the Award shall automatically become vested as of the date of the Change
in Control as if the Company had achieved the Plan Year Performance Goal at the
“Plan” level and the vested Award shall be payable as soon as practicable
following the date of the Change in Control, but no later than December 31 of
the year in which the Change in Control occurs.   G.   Committee Discretion: The
Committee may exercise negative discretion to reduce the Maximum Payout
Percentage and the amount payable under this Award prior to the earlier of
payment of the Award or Change in Control. Such discretion may be exercised
based on the Committee’s subjective determination (or the Committee’s
determination based upon a recommendation of the Company’s management) of the
extent to which the Grantee has achieved such individual goals for the Plan
Year, if any, as the Committee may establish or based on any other factors the
Committee deems necessary or appropriate in its sole and absolute discretion.

            PHH CORPORATION

      By:           Name:           Title:        

 